Exhibit 10.1

 

WAIVER AND FIRST AMENDMENT TO CREDIT AGREEMENT

 

THIS WAIVER AND FIRST AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is
entered into as of May 16, 2016 by and among the lenders identified on the
signature pages hereof (each of such lenders, together with its successors and
permitted assigns, is referred to hereinafter as a “Lender”), WELLS FARGO BANK,
NATIONAL ASSOCIATION, a national banking association, as administrative agent
for each member of the Lender Group and the Bank Product Providers (in such
capacity, together with its successors and assigns in such capacity, “Agent”),
WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking association, as sole
lead arranger (in such capacity, together with its successors and assigns in
such capacity, the “Sole Lead Arranger”), WELLS FARGO BANK, NATIONAL
ASSOCIATION, a national banking association, as sole book runner (in such
capacity, together with its successors and assigns in such capacity, the “Sole
Book Runner”), HARTE HANKS, INC., a Delaware corporation (“Harte Hanks”),
TRILLIUM SOFTWARE, INC., a Delaware corporation (“Trillium”), 3Q DIGITAL, INC.,
a Delaware corporation (“3Q”), HARTE-HANKS DATA SERVICES LLC, a Maryland limited
liability company (“Data Services”), HARTE-HANKS DIRECT, INC., a New York
corporation (“HH Direct”), HARTE-HANKS DIRECT MARKETING/DALLAS, INC., a Delaware
corporation (“HH Dallas”), HARTE-HANKS DIRECT MARKETING/FULLERTON, INC., a
California corporation (“HH Fullerton”), HARTE HANKS DIRECT
MARKETING/BALTIMORE, INC., a Maryland corporation (“HH Baltimore”), HARTE-HANKS
DIRECT MARKETING/JACKSONVILLE, LLC, a Delaware limited liability company (“HH
Jacksonville”), HARTE-HANKS DIRECT MARKETING/KANSAS CITY, LLC, a Delaware
limited liability company (“HH Kansas City”), HARTE-HANKS LOGISTICS, LLC, a
Florida limited liability company (“Logistics”), HARTE-HANKS RESPONSE
MANAGEMENT/AUSTIN, INC., a Delaware corporation (“HH Austin”), HARTE-HANKS
RESPONSE MANAGEMENT/BOSTON, INC., a Massachusetts corporation (“HH Boston”),
HARTE-HANKS STRATEGIC MARKETING, INC., a Delaware corporation (“Strategic
Marketing”), NSO, INC., an Ohio corporation (“NSO”), SALES SUPPORT
SERVICES, INC., a New Jersey corporation (“Sales Support” and, together with
Harte Hanks, Trillium, 3Q, Data Services, HH Direct, HH Dallas, HH Fullerton, HH
Baltimore, HH Jacksonville, HH Kansas City, Logistics, HH Austin, HH Boston,
Strategic Marketing and NSO are referred to hereinafter each individually as a
“Borrower”, and individually and collectively, jointly and severally, as the
“Borrowers”).

 

WHEREAS, Borrowers, Agent, and Lenders are parties to that certain Credit
Agreement dated as of March 10, 2016 (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”);

 

WHEREAS, Borrowers have notified Agent that an Event of Default exists under
Section 8.2(a) of the Credit Agreement as a result of a breach of
Section 7(a) of the Credit Agreement due to Borrowers’ failure to have a Fixed
Charge Coverage Ratio of at least 1.0:1.0, measured for the 12 month period
ending on March 31, 2016 (the “Existing Event of Default”); and

 

WHEREAS, Borrowers have requested that Agent and the Lenders (a) waive the
Existing Event of Default, and Agent and the Lenders have agreed to such waiver,
on the terms and conditions set forth herein and (b) amend the Credit Agreement
in certain respects.

 

NOW THEREFORE, in consideration of the premises and mutual agreements herein
contained, the parties hereto agree as follows:

 

Section 1.                                    Definitions.  Capitalized terms
used herein but not defined shall have the meanings given to such terms in the
Credit Agreement.

 

--------------------------------------------------------------------------------


 

Section 2.                                    Waiver.  Subject to the
satisfaction of the conditions set forth in Section 4 below, and in reliance
upon the representations and warranties of the Loan Parties set forth in
Section 5 below, Agent and Lenders hereby waive the Existing Event of Default. 
This is a limited waiver and shall not be deemed to constitute a waiver of any
other Event of Default or any future breach by the Borrowers of the Credit
Agreement or any of the other Loan Documents or any other requirements of any
provision of the Credit Agreement or any other Loan Documents.

 

Section 3.                                    Amendment to Credit Agreement. 
Subject to the satisfaction of the conditions set forth in Section 4 below, and
in reliance upon the representations and warranties of the Loan Parties set
forth in Section 5 below, the Credit Agreement is hereby amended as follows:

 

(a)                                 Section 6.7 of the Credit Agreement is
hereby amended and restated, to read as follows:

 

6.7. Restricted Payments. No Borrower will, and no Borrower will permit any of
its Subsidiaries to, make any Restricted Payment; provided, that, (a) beginning
on January 1, 2017, so long as it is permitted by law, Administrative Borrower
may make Restricted Payments so long as, both before and after giving effect
thereto, the Payment Conditions are satisfied, (b) Borrowers and their
Subsidiaries may pay the 3QD Earnout when due and payable, (c) Borrowers and
their Subsidiaries may make the dividend payment on account of Equity Interests
issued by Administrative Borrower, which dividend was declared prior to the
Closing Date and is payable on March 15, 2016, in an amount not to exceed
$5,300,000, and (d) pursuant to customary equity based compensation plans for
current and former employees, officers and directors of Administrative Borrower
(or any spouses, ex-spouses, or estates of any of the foregoing), Borrowers and
their Subsidiaries may make ordinary course withholding tax payments in respect
of Equity Interests of Administrative Borrower following the vesting of such
Equity Interests (and may redeem or take payment in the form of Equity Interests
corresponding in value to the amount of such withholding tax payments and the
exercise price for stock options). Notwithstanding anything to the contrary in
this Section 6.7, so long as it is permitted by law, and so long as no Default
or Event of Default shall have occurred and be continuing or would result
therefrom, (i) any Borrower and any of their Subsidiaries may make Restricted
Payments (other than in respect of Indebtedness that is required to be
subordinated pursuant to the terms of this Agreement) to any Loan Party, and
each Subsidiary that is not a Loan Party may make Restricted Payments to any
Subsidiary, (ii) Administrative Borrower may make distributions to current and
former employees, officers, or directors of Administrative Borrower (or any
spouses, ex-spouses, or estates of any of the foregoing) on account of
redemptions of Equity Interests of Administrative Borrower held by such Persons,
provided, that the aggregate amount of such redemptions made by Administrative
Borrower during the term of this Agreement plus the amount of Indebtedness
outstanding under clause (l) of the definition of Permitted Indebtedness, does
not exceed $600,000 in the aggregate, and (iii) Administrative Borrower may make
distributions to former employees, officers, or directors of Administrative
Borrower (or any spouses, ex-spouses, or estates of any of the foregoing),
solely in the form of forgiveness of Indebtedness of such Persons owing to
Administrative Borrower on account of repurchases of the Equity Interests of
Administrative Borrower held by such Persons; provided that such Indebtedness
was incurred by such Persons solely to acquire Equity Interests of
Administrative Borrower.

 

Section 4.                                    Conditions to Effectiveness of
Amendment.  The effectiveness of this Amendment shall be subject to the
satisfaction of the following conditions precedent:

 

2

--------------------------------------------------------------------------------


 

(a)                                 Representations and Warranties. The
representations and warranties set forth in Section 5 hereof shall be true and
correct (and each of the Loan Parties so certifies, by their signatures below)
as of the date hereof.

 

(b)                                No Default or Event of Default. No Default or
Event of Default (other than the Existing Event of Default) shall exist
immediately prior to giving effect to this Amendment and no Default or Event of
Default shall exist thereafter.

 

(c)                                 Execution of this Amendment. The Agent shall
have received a fully-executed copy of this Amendment, signed by each of the
Loan Parties, the Agent and the Lenders, and such related due diligence items as
the Agent shall reasonably require in connection with this Amendment.

 

Section 5.                                    Representations, Warranties and
Covenants.  Each of the Loan Parties hereby, jointly and severally, represents
and warrants to the Agent that the following are true and correct:

 

(a)                                 After giving effect to the waiver set forth
in Section 2 hereof, no Default or Event of Default has occurred and is
continuing.

 

(b)                                All representations and warranties contained
in the Credit Agreement and the other Loan Documents are true and correct in all
material respects (except that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof) on and as of the date of this
Amendment (except to the extent that such representations and warranties relate
solely to an earlier date, in which case such representations and warranties
shall be true and correct in all material respects (except that such materiality
qualifier shall not be applicable to any representations and warranties that
already are qualified or modified by materiality in the text thereof) as of such
earlier date).

 

(c)                     This Amendment and the other related documents to which
each is a party constitutes the legal, valid and binding obligation of
obligations of each Borrower and are enforceable against such Borrower in
accordance with their respective terms, except as enforcement may be limited by
equitable principles or by bankruptcy, insolvency, reorganization, moratorium or
similar laws relating to or limiting creditors’ rights generally.

 

Section 6.                                    Reaffirmation. Each Loan Party
hereby ratifies, affirms, acknowledges and agrees that the Credit Agreement and
the other Loan Documents represent the valid, enforceable and collectible
obligations of the Loan Parties, and further acknowledges that there are no
existing claims, defenses, personal or otherwise, or rights of setoff whatsoever
with respect to the Credit Agreement or any other Loan Document.  Each Loan
Party hereby agrees that this Amendment in no way acts as a release or
relinquishment of the Liens and rights securing payments of the Obligations. 
The Liens and rights securing payment of the Obligations are hereby ratified and
confirmed by each Loan Party in all respects.

 

Section 7.                                    Release.

 

(a)                                 In consideration of the agreements of Agent
and Lenders contained herein and for other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, each Borrower and each
other Loan Party, on behalf of itself and its successors, assigns, and other
legal representatives, hereby absolutely, unconditionally and irrevocably
releases, remises and forever discharges Agent and Lenders, and their successors
and assigns, and their present and former shareholders, affiliates,
subsidiaries, divisions, predecessors, directors, officers, attorneys,
employees, agents and other representatives (Agent, each Lender and all such
other Persons being hereinafter referred

 

3

--------------------------------------------------------------------------------


 

to collectively as the “Releasees” and individually as a “Releasee”), of and
from all demands, actions, causes of action, suits, covenants, contracts,
controversies, agreements, promises, sums of money, accounts, bills, reckonings,
damages and any and all other claims, counterclaims, defenses, rights of
set-off, demands and liabilities whatsoever (individually, a “Claim” and
collectively, “Claims”) of every name and nature, known or unknown, suspected or
unsuspected, both at law and in equity, which any such Loan Party or any of
their respective successors, assigns, or other legal representatives may now or
hereafter own, hold, have or claim to have against the Releasees or any of them
for, upon, or by reason of any circumstance, action, cause or thing whatsoever
in relation to, or in any way in connection with any of the Credit Agreement, or
any of the other Loan Documents or transactions thereunder or related thereto
which arises at any time on or prior to the day and date of this Amendment.

 

(b)                                Each Borrower and each other Loan Party
understands, acknowledges and agrees that the release set forth above may be
pleaded as a full and complete defense and may be used as a basis for an
injunction against any action, suit or other proceeding which may be instituted,
prosecuted or attempted in breach of the provisions of such release.

 

(c)                                 Each Borrower and each other Loan Party
agrees that no fact, event, circumstance, evidence or transaction existing or
arising on or prior to the date hereof which could now be asserted or which may
hereafter be discovered shall affect in any manner the final, absolute and
unconditional nature of the release set forth above.

 

Section 8.                                    Miscellaneous.

 

(a)                                 Effect of this Amendment. The execution,
delivery and effectiveness of this Amendment shall not operate as a waiver of
any right, power or remedy of the Agent under the Credit Agreement or any other
Loan Document, nor constitute a waiver of any provision of the Credit Agreement
or any other Loan Document, except as specifically set forth herein.

 

(b)                                Expenses.  Borrowers jointly and severally
agree to pay on demand all Lender Group Expenses of Agent (including, without
limitation, the reasonable and documented fees and expenses of outside counsel
for Agent) in connection with the preparation, negotiation, execution, delivery
and administration of this Amendment and all other instruments or documents
provided for herein or delivered or to be delivered hereunder or in connection
herewith.  All obligations provided herein shall survive any termination of this
Amendment and the Credit Agreement as modified hereby.

 

(c)                                 Counterparts.  This Amendment may be
executed in any number of counterparts and by the different parties on separate
counterparts, and each such counterpart shall be deemed to be an original, but
all such counterparts shall together constitute but one and the same instrument.
Delivery of the executed counterpart of this Amendment by facsimile or
electronic mail shall be as effective as delivery of a manually executed
counterpart to this Amendment.

 

Section 9.                                    Governing Law.  THIS AMENDMENT
SHALL BE A CONTRACT MADE UNDER AND GOVERNED BY THE INTERNAL LAWS OF THE STATE OF
ILLINOIS APPLICABLE TO CONTRACTS MADE AND TO BE PERFORMED ENTIRELY WITHIN SUCH
STATE, WITHOUT REGARD TO THE CONFLICT OF LAWS PRINCIPLES THEREOF.  THE CHOICE OF
LAW AND VENUE AND JURY TRIAL WAIVER SET FORTH IN SECTION 12 OF THE CREDIT
AGREEMENT ARE INCORPORATED HEREIN BY REFERENCE AND SHALL APPLY IN ALL RESPECTS
TO THIS AMENDMENT.

 

4

--------------------------------------------------------------------------------


 

Section 10.                             Amendment Fee.  The Loan Parties hereby
agree to pay to the Agent on or prior to the date hereof a fee in the amount of
$20,000, which fee shall be deemed fully earned and non-refundable as of the
date hereof.

 

[Signature Pages Follow]

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

BORROWERS:

HARTE HANKS, INC.

 

TRILLIUM SOFTWARE, INC.

 

HARTE-HANKS RESPONSE MANAGEMENT/BOSTON, INC.

 

 

HARTE-HANKS LOGISTICS, LLC

 

HARTE HANKS DIRECT MARKETING/BALTIMORE, INC.

 

HARTE-HANKS DIRECT, INC.

 

HARTE-HANKS DIRECT MARKETING/JACKSONVILLE, LLC

 

 

HARTE-HANKS DIRECT MARKETING/KANSAS CITY, LLC

 

 

HARTE-HANKS STRATEGIC MARKETING, INC.

 

HARTE-HANKS RESPONSE MANAGEMENT/AUSTIN, INC.

 

 

SALES SUPPORT SERVICES, INC.

 

3Q DIGITAL, INC.

 

HARTE-HANKS DATA SERVICES LLC

 

HARTE-HANKS DIRECT MARKETING/DALLAS, INC.

 

HARTE-HANKS DIRECT MARKETING/FULLERTON, INC.

 

 

NSO, INC.

 

 

 

 

 

By:

/s/ Douglas C. Shepard

 

Name:

Douglas C. Shepard

 

Title:

Authorized Officer

 

Signature Page to Waiver and First Amendment to Credit Agreement

 

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking association, as
Agent, as Sole Lead Arranger, as Sole Book Runner and as a Lender

 

 

 

 

 

By:

/s/ Paul Truax

 

Name: Paul Truax

 

Its: Authorized Signatory

 

Signature Page to Waiver and First Amendment to Credit Agreement

 

--------------------------------------------------------------------------------


 

 

LBC III WF FUNDING, LLC,

 

as a Lender

 

 

 

 

 

By:

  /s/ David E. Fraimow

 

Name: David E. Fraimow

 

Its: Authorized Signatory

 

Signature Page to Waiver and First Amendment to Credit Agreement

 

--------------------------------------------------------------------------------


 

CONSENT AND REAFFIRMATION

 

The undersigned hereby (i) acknowledges receipt of a copy of the foregoing
Waiver and First Amendment to Credit Agreement (the “Amendment”); (ii) consents
to Borrowers’ execution and delivery of the Amendment; (iii) agrees to be bound
by the Amendment; and (iv) affirms that nothing contained therein shall modify
in any respect whatsoever any Loan Documents (other than as specifically
provided in the Amendment) to which the undersigned is a party and reaffirms
that the Loan Documents to which it is a party shall continue to remain in full
force and effect.  Although each of the undersigned has been informed of the
matters set forth herein and has acknowledged and agreed to same, the
undersigned understands that Agent and Lenders have no obligation to inform the
undersigned of such matters in the future or to seek the undersigned’s
acknowledgment or agreement to future amendments, waivers or consents, and
nothing herein shall create such a duty.

 

--------------------------------------------------------------------------------


 

                        IN WITNESS WHEREOF, the undersigned has executed this
Consent and Reaffirmation on and as of the date of the Amendment.

 

 

HARTE-HANKS FLORIDA, INC.

 

HARTE-HANKS PRINT, INC.

 

HARTE-HANKS STS, INC.

 

 

 

 

 

By:

/s/ Douglas C. Shepard

 

Name:

Douglas C. Shepard

 

Title:

Authorized Officer

 

Consent and Reaffirmation to Waiver and First Amendment to Credit Agreement

 

--------------------------------------------------------------------------------